DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHEN MURRAY,
                             Appellant,

                                    v.

   JANELLE IRWIN TAYLOR, an individual, PETER D. SCHORSCH,
       an individual, and EXTENSIVE ENTERPRISES MEDIA,
                           a Florida LLC,
                             Appellees.

                              No. 4D21-2586

                          [December 9, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Rebecca I. White, Judge; L.T. Case No.
21CA000035CAAXMX.

  Stephen Murray, Okeechobee, appellant.

  Mark Herron of Messer Caparello, P.A., Tallahassee, for appellees.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.